       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 1 of 20   1
     K9L6CABC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                S2 18 CR 868 (SHS)

5    JOSE FRANCISCO GUZMAN CABRERA,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   September 21, 2020
9                                                  11:30 a.m.

10
     Before:
11
                             HON. SIDNEY H. STEIN,
12
                                                   District Judge
13

14                                 APPEARANCES

15   AUDREY STRAUSS
          Acting United States Attorney for the
16        Southern District of New York
     DAVID ABRAMOWITZ
17        Assistant United States Attorney

18   HERIBERTO ANTONIO CABRERA
          Attorney for Defendant
19

20   Also present:    Spanish Interpreter, Nathan Rhodes

21

22

23

24

25


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 2 of 20       2
     K9L6CABC

1              (Case called; telephone conference)

2              THE COURT:    Counsel, please state your name for the

3    record.

4              MR. ABRAMOWITZ:     Good morning, your Honor.      David

5    Abramowitz for the government.

6              THE COURT:    Good morning.

7              Who do we have for the defense?

8              MR. CABRERA:    Good morning, your Honor.      Herb Cabrera

9    appearing for Mr. Guzman Cabrera.       No relation.

10             THE COURT:    I see Mr. Cabrera on the video.

11             Mr. Cabrera, can you hear me, sir?

12             THE DEFENDANT:    Yes, your Honor.

13             THE COURT:    Mr. Interpreter, if you will make your

14   appearance as well.

15             THE INTERPRETER:     This is Nathan Rhodes, R-h-o-d-e-s.

16             I will note for the record the defendant also

17   responded "yes" when your Honor asked, Can you hear me.            Given

18   the surname, there may have been some confusion there.

19             THE COURT:    Thank you very much.

20             This is an initial pretrial conference as I understand

21   it.

22             Mr. Abramowitz, I take it the defendant has had a

23   first appearance and has had counsel; is that correct?

24             MR. ABRAMOWITZ:     Yes, your Honor.    He was presented

25   and arraigned on September 2nd in magistrate court.


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 3 of 20        3
     K9L6CABC

1              THE COURT:    Now, Mr. Guzman Cabrera, this conference

2    is being held remotely on a CourtCall platform.

3              Do you understand that, sir?

4              THE DEFENDANT:    Yes, I understand.

5              THE COURT:    There is a national pandemic now and we're

6    unable to conduct conferences such as this in person so it is

7    being done remotely.

8              Do you understand that, sir?

9              THE DEFENDANT:    I do.

10             THE COURT:    Do you agree to have this proceed remotely

11   rather than in person before me in court?

12             THE DEFENDANT:    Yes.    But if I were to decide -- if I

13   was requesting it to be in person, when more or less will that

14   take place?

15             THE COURT:    I don't know actually, sir, but I can tell

16   you -- you are in the Essex County Jail -- that we are having

17   conferences with prisoners in the MCC or the MDC, and the

18   Bureau of Prisons requires a restriction after in-court

19   appearances that they must quarantine for two weeks.          I don't

20   know what the procedure is in the Essex County Jail.

21             Defense counsel, if you can mute your mic because as

22   you move around, it creates a lot of static.

23             MR. CABRERA:    My apologies to the Court.

24             Mr. Guzman Cabrera, that is about all I can tell you

25   now.   You do have the right if you wish to appear in court in


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 4 of 20   4
     K9L6CABC

1    person.    I don't know what that would be.      That's all I can say

2    on that.

3               Do you wish to proceed now or do you want to wait

4    until you can appear in person?

5               THE DEFENDANT:   Yes, I will proceed.

6               THE COURT:   Let's proceed.

7               Mr. Guzman Cabrera, you have been indited by a grand

8    jury in Indictment S2 18 CR 868 entitled United States v.

9    Guzman Cabrera.

10              Do you understand that, sir?

11              THE DEFENDANT:   Could you read the charges?

12              THE COURT:   Ms. Blankly, would you read Indictment S2

13   18 CR 868.    I am reluctant to minimize this open window and

14   then open up the VPN.

15              MR. CABRERA:   Your Honor, if I may, Herb Cabrera,

16   attorney for the defendant.

17              May I just remind him that I have gone over that

18   indictment and that it is the same indictment that we have gone

19   over prior to arraignment.

20              THE COURT:   He wants it read so I am going to have my

21   deputy read it.

22              THE DEPUTY CLERK:    Let me just pull it up, Judge.

23              I have it.

24              THE COURT:   Ms. Blankly, I am going to ask you to read

25   it slowly and allow time for the interpreter to translate it as


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 5 of 20   5
     K9L6CABC

1    you go through it.

2              THE DEPUTY CLERK:     Okay.

3              It is United States v. Jose Francisco Guzman Cabrera,

4    18 CR 868.

5              Count One

6              (Narcotics Conspiracy)

7              The grand jury charges:

8              1. From in or about 2013 through in or about 2018 in

9    the Southern District of New York and elsewhere, JOSE FRANCISCO

10   GUZMAN-CABRERA, the defendant, and others known and unknown,

11   intentionally and knowingly did combine, conspire confederate,

12   and agree together and with each other to violate the narcotics

13   laws of the United States.

14             2. It was a part and an object of the conspiracy that

15   JOSE FRANCISCO GUZMAN - CABRERA, the defendant, and others

16   known and unknown, would and did distribute and possess with

17   intent to distribute controlled substances, in violation of

18   Title 21, United States Code, Section 841(a)(1).

19             3. The controlled substances that JOSE FRANCISCO

20   GUZMAN-CABRERA, the defendant, conspired to distribute and

21   possess with intent to distribute were a quantity of mixtures

22   and substances containing a detectable amount of

23   p-fluoroisobutyryl fentanyl, which is an analogue of fentanyl,

24   U-47700, oxycodone, and hydrocodone, in violation of 21 U.S.C.,

25   Section 841(b)(1)(C).


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 6 of 20   6
     K9L6CABC

1              Title 21, United States Code, Sections 846 and 841(b)

2    (1)(C).

3              Count Two

4              (Distribution of Narcotics Over the Internet)

5              The Grand Jury further charges:

6              4. From at least in or about 2013 through in or about

7    2018, in the Southern District of New York and elsewhere JOSE

8    FRANCISCO GUZMAN-CABRERA, the defendant, did deliver,

9    distribute, and dispense controlled substances by means of the

10   internet, and did aid and abet such activity, in such a manner

11   not authorized by Subchapter I of Chapter 13 of Title 21,

12   United States Code.

13             5. The controlled substances that were involved in

14   this offense were a quantity of mixtures and substances

15   containing a detectable amount of p-fluoroisobutyryl fentanyl,

16   which is an analogue of fentanyl, U-47700, oxycodone, and

17   hydrocodone, in violation of 21, U.S.C., Section 84l(b)(1)(C).

18             Title 21, United States Code, Sections 841(h)(1)(A)(B)

19   and 841(b)(1)(C)(2).

20             Count Three

21             (Money Laundering Conspiracy)

22             The Grand Jury further charges:

23             6. From at least in or about 2013 through in or about

24   2018, in the Southern District of New York and elsewhere JOSE

25   FRANCISCO GUZMAN-CABRERA, the defendant, and others known and


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 7 of 20   7
     K9L6CABC

1    unknown, knowingly did combine, conspire, confederate, and

2    agree together and with each other, to violate Title 18, United

3    States Code, Sections 1956(a)(1)(B)(i) and 1956(a)(2)(A).

4              7. It was a part and object of the conspiracy that

5    JOSE FRANCISCO GUZMAN-CABRERA, the defendant, and others known

6    and unknown, knowing that the property involved in certain

7    financial transactions, to wit, the withdrawal of funds from

8    certain bank accounts and the wire transfer of those funds to

9    persons located outside the United States, represented the

10   proceeds of some form of unlawful activity, would and did

11   conduct and attempt to conduct such financial transactions

12   which in fact involved the proceeds of specified unlawful

13   activity, to wit, the proceeds of the narcotics trafficking

14   offenses described in Counts One and Two of this Indictment,

15   and knowing that the transactions were designed in whole or in

16   part to conceal and disguise the nature, location, source,

17   ownership and control of the proceeds of specified unlawful

18   activity, in Violation of Title 18, United States Code, Section

19   1956(a)(1)(B)(i).

20             8. It was further a part and object of this conspiracy

21   that JOSE FRANCISCO GUZMAN-CABRERA, the defendant and others

22   known and unknown, transported, transmitted, and transferred,

23   and attempted to transport, transfer, and transmit monetary

24   instruments and funds from a place in the United States to or

25   through a place outside the United States, with the intent to


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 8 of 20   8
     K9L6CABC

1    promote the carrying on of specified unlawful activity, to wit,

2    the narcotics trafficking offenses described in Counts One and

3    Two of this Indictment, in violation of Title 18, United States

4    Code, Section 1956(a)(2)(A).

5              Title 18, United States Code, Section 1956(h).

6              Forfeiture Allegations

7              9. As a result of committing the offenses alleged in

8    Counts One and Two of this Indictment, JOSE FRANCISCO GUZMAN

9    CABRERA, the defendant, shall forfeit to the United States

10   pursuant to Title 21, United States Code, Section 853, any and

11   all property constituting, or derived from, any proceeds

12   obtained, directly or indirectly, as a result of said offenses

13   and any and all property used, or intended to be used, in any

14   manner or part, to commit, or to facilitate the commission of

15   said offenses, including but not limited to a sum of money in

16   United States currency representing the amount of proceeds

17   traceable to the commission of said offenses that the defendant

18   personally obtained.

19             10. As a result of committing the offense alleged in

20   Count Three of this Indictment, JOSE FRANCISCO GUZMAN-CABRERA

21   the defendant, shall forfeit to the United States, pursuant to

22   Title 18, United States Code, Section 982(a)(1), any and all

23   property, real and personal, involved in the offense alleged in

24   Count Three, and any property traceable to such property

25   including but not limited to a sum of money in United States


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 9 of 20   9
     K9L6CABC

1    currency representing the amount of property involved in said

2    offense.

3               Substitute Assets Provision

4               11. If any of the above-described forfeitable

5    property, as a result of any act or omission of JOSE FRANCISCO

6    GUZMAN-CABRERA, the defendant:

7               A. cannot be located upon the exercise of due

8    diligence;

9               B. has been transferred or sold to, or deposited with,

10   a third person;

11              C. has been placed beyond the jurisdiction of the

12   Court;

13              D. has been substantially diminished in value; or

14              E. has been commingled with other property which

15   cannot be subdivided without difficulty;

16              It is the intent of the United States, pursuant to

17   Title 21, United States Code, Section 853(p), to seek

18   forfeiture of any Other property of the defendant up to the

19   value of the above forfeitable property.

20              Title 21, United States Code, Section 853.

21              Signed by the foreperson

22              THE COURT:   Mr. Guzman Cabrera, the indictment S2 has

23   been read to you.

24              Did you have an opportunity to discuss that with your

25   counsel, sir?


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 10 of 20         10
     K9L6CABC

1              (Pause)

2              THE COURT:    If the interpreter can interpret.

3              THE DEFENDANT:     Yes, your Honor.     The interpreter is

4    taking notes on Mr. Guzman Cabrera's extended utterance.             I can

5    interpret now or wait until the end of his utterance, your

6    Honor.

7              THE COURT:    You can tell him that I would like it

8    translated now and then he can continue after it is translated

9    to me.

10             THE INTERPRETER:     Your Honor, I have spent the last

11   three years in a very trying situation.        For me this entire

12   process with the authorities has involved violation after

13   violation of my rights.      They have raided my house on three

14   separate occasions with the DEA and the equivalent of the DEA

15   in my home country with the Attorney's General Office without

16   any warrant or justification and they have been able to

17   persecute me in this way.

18             And that is where your Honor intervened there.

19             THE COURT:    All right.

20             Mr. Guzman Cabrera, I don't want you in any way to

21   incriminate yourself in speaking so what I am going to tell you

22   is you will have a full opportunity in the course of this

23   litigation to have your attorney speak on your behalf.              You

24   will have the opportunity to speak as well during the course of

25   this litigation.


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 11 of 20      11
     K9L6CABC

1              what I ask you now is simply have you had an

2    opportunity to discuss the charges against you with your

3    attorney?    That should be either a yes or a no.

4              THE DEFENDANT:     Your Honor, I have been detained for

5    three months, since July 3rd, and at all times I have been

6    denied an attorney.     I did speak with an attorney.       I got in

7    touch from my country.     I was then not able to speak to him.        I

8    was in touch with international attorneys here and I could not

9    talk to him.    And throughout the quarantine, I have not been

10   able to talk to them because they have not allowed me to do so.

11             THE COURT:    Have you talked to Mr. Herbert Cabrera,

12   who you should be able to see on your screen, who is your

13   attorney in this litigation?      Have you talked with him about

14   the indictment?

15             THE DEFENDANT:     We haven't talked sufficiently about

16   the indictment.    We have only spoken a bit.

17             THE COURT:    This is what I think we should do,

18   gentlemen:    I think we should adjourn this conference at this

19   time and we will have it in 500 Pearl Street in the courtroom

20   so that Mr. Guzman Cabrera can talk with Mr. Herbert Cabrera

21   prior to that in the holding area or wherever the marshals have

22   it set up.    It seems to me that that would go much more

23   smoothly than this.

24             Is there any objection to that, Mr. Herbert Cabrera.

25   Is there any objection to adjourning this until such time as we


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 12 of 20        12
     K9L6CABC

1    can meet in 500 Pearl Street?

2              MR. CABRERA:    Your Honor, I have spoken with him

3    through video chats.     It has been difficult, but obviously

4    we're dealing with the pandemic.       My concern is that my client

5    does have some health issues and I don't think he realizes as

6    the Court indicated that after he goes to 500 Pearl Street,

7    they are going to put him into quarantine for 14 days.              I know

8    he had sufficient issues with that because he was in solitary

9    confinement and it was really difficult and he complained about

10   that.

11             I wonder, Judge, and I do apologize and I understand

12   the Court's concerns, if we can have a short adjournment rather

13   than go to 500 Pearl Street.      I have been in contact with the

14   Essex County office.     While it has been difficult for them to

15   accommodate our requests, we speak by phone because

16   videoconferencing is almost impossible.        I am sure we can get

17   this done and hopefully do it by video.        It will be a greater

18   hardship to my client if he had to appear at 500 Pearl Street

19   and then had to undergo quarantine again and I don't think he

20   appreciates the significance of this.

21             THE COURT:    Ms. Blankly, is this system capable at

22   this time to accommodate a private conversation between the

23   defense counsel and the defendant.       That is, can you shift them

24   to a private room on CourtCall?

25             THE DEPUTY CLERK:     Let me check that right now.         I am


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 13 of 20          13
     K9L6CABC

1    going to try.

2              THE COURT:    If that can be done, Mr. Herbert Cabrera,

3    I will give you an opportunity to discuss that with your

4    client.

5              MR. CABRERA:    Thank you very much, your Honor.

6              THE COURT:    You can talk with him and we'll see.          I

7    will accommodate any requests, either to proceed now or to

8    adjourn it for a short period of time or to adjourn it until we

9    can get into 500 Pearl.

10             I am in the courtroom every couple of weeks.          So it

11   won't be a lengthy adjournment due to me I can tell you that.

12   I assume the marshals can bring him into the court on some

13   reasonable schedule as well.      As to whether or not he is going

14   to be quarantined upon his return, I said what I know.              That

15   is, that I know what is done at the MCC and MDC as of today.

16   Quarantine is for 14 days.

17             THE DEPUTY CLERK:     I am attempting to create another

18   chat room for the defense counsel, the defendant and

19   interpreter.    It doesn't seem to be working at the moment.           If

20   you want to wait five minutes, I can try to get Matt.

21             THE COURT:    Yes, please do.

22             THE DEPUTY CLERK:     Okay.

23             MR. CABRERA:    Your Honor, if you like, what I have to

24   say to him with regard to that issue I don't think it will

25   attach any privileged conversation.        I am going to inform him


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 14 of 20       14
     K9L6CABC

1    generally of what the Court has the mind to do and the

2    difficulties it may present to him.

3              THE COURT:    No.   He has the right to speak with an

4    attorney.   I want him to have that right fully effectuated.            If

5    we can't set up that separate room, sir, we'll adjourn this

6    until whatever date you want for another videoconference.           That

7    will give you an opportunity to speak privately with him.           I

8    really would prefer that we effectuate his right to speak

9    privately with you.

10             MR. CABRERA:    Thank you, your Honor.

11             THE DEPUTY CLERK:     Judge, I am waiting for Matt to get

12   back to me.

13             THE COURT:    While we're waiting let me proceed with

14   the case itself.

15             Government, I have read the S2 Indictment.         If there

16   is anything else you want to add, let me know now.          I want to

17   know what the state of discovery is in this case and we'll set

18   some dates moving forward.

19             Mr. Abramowitz.

20             MR. ABRAMOWITZ:     Yes, your Honor.     I think on the

21   first point the indictment basically sets out the case.

22   Basically in sum the defendant operated a sham pharmacy website

23   that sold pills to consumers throughout the United States and

24   those consumers did not have prescriptions.         The defendant we

25   believe was a leader of this scheme.        He bought pills from


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 15 of 20        15
     K9L6CABC

1    China and India and shipped them to co-conspirators that

2    operated distribution centers in the United States and the

3    defendant directed co-conspirators to send pills to people who

4    ordered them on the pharmacy website and the defendant directed

5    the transmission of proceeds back to the Dominican Republic to

6    various shell company bank accounts.

7              There is substantial discovery in this case.          In terms

8    of timing, the government has asked the defendants to supply a

9    flash drive that we need to load the discovery.          As soon as we

10   receive that, we'll be able to produce discovery on a rolling

11   basis.

12             THE COURT:    Mr. Herb Cabrera, can the defense provide

13   a flash drive ASAP to the government for the government to load

14   the discovery on it?

15             (Pause)

16             Mr. Herb, what was your response to that, sir?

17             MR. CABRERA:    Yes, your Honor.     I did receive the

18   request from the prosecutor on the 20th of this month.              Today I

19   have somebody leaving my office to go.        I will forward that to

20   Mr. Nathan Rehn.     Thank you.

21             THE COURT:    So, Mr. Herbert Cabrera, do you have any

22   sense of how long it will take you to analyze that flash drive

23   discovery and be able to tell me what motions, if any, you

24   intend to make?     Not to make the motion but to be on record as

25   to what motions you intend to make.


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 16 of 20         16
     K9L6CABC

1              MR. CABRERA:    Certainly, Judge.     Obviously I still

2    need quite a bit of time to talk to my client and read the

3    documents.    We haven't dealt with the situation, but Mr.

4    Abramowitz indicated that the discovery is substantial.             I

5    don't know quite how substantial, but I would assume that 60

6    days if that the Court is of the mind to allow that or

7    something shorter.     Whatever the Court requires.

8              THE COURT:    What is the position of the defense on the

9    request for 60 days in which the defense will come back and

10   tell me what motions?

11             MR. ABRAMOWITZ:     Your Honor, do you mean the

12   government?

13             The defense proposal of 60 days is fine for the

14   government.    I will be happy to summarize what the discovery

15   consists of if that will be helpful.

16             THE COURT:    Please do.

17             MR. ABRAMOWITZ:     The discovery includes photographs

18   and lab reports from drug seizures and controlled purchases of

19   narcotics that were conducted using the pharmacy website.               The

20   discovery also consists of records and search warrants on email

21   addresses and on a number of cell phones and computers.             There

22   are also website records.

23             THE COURT:    What was the last phrase, sir?

24             Mr. Abramowitz, the court reporter is asking you to

25   say your last few words.


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 17 of 20          17
     K9L6CABC

1              MR. ABRAMOWITZ:     I am sorry.

2              So there would also be website records and voluminous

3    financial records in the discovery.

4              THE COURT:    That is helpful.

5              This is what I am going to do:       I am going to set 60

6    days from now.

7              Ms. Blankly, if you will give us a date and time.

8              THE DEPUTY CLERK:     November 18 at 3:00 p.m.

9              THE COURT:    I am going to set the conference for

10   November 18 at 3:00 p.m. in my courtroom or any other courtroom

11   that is assigned at the United States Courthouse at 500 Pearl

12   Street in Manhattan at which time the defense will set forth if

13   it has any motion and should outline for me what those motions

14   are.   If there are motions on November 18th, we'll set a

15   briefing schedule.     That is the first thing I am going to do.

16             The second thing is we're going to give Mr. Cabrera

17   whatever time he needs to meet with his attorney privately and

18   then we'll pick up the arraignment.        Actually, I will probably

19   start again.    That will be whatever Mr. Cabrera wants.            As a

20   matter of fact, I do not believe there is a need to have an

21   arraignment except prior to trial.       I am not giving anybody

22   legal advice.    What I am saying is, Mr. Cabrera, you should

23   notify me in writing whenever you want this arraignment to pick

24   up again.

25             I should state for the record that the defendant has


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 18 of 20    18
     K9L6CABC

1    been read Superseding Indictment S2 and he has not entered a

2    plea at this time.

3              Government, is there anything that I can do for you?

4              MR. ABRAMOWITZ:     Your Honor, just one point.       My

5    understanding is the defendant was arraigned when he was

6    presented in magistrate court.       In terms of the formal

7    arraignment requirement, I think that is sufficient.          Given the

8    defendant's concerns today, your Honor's plan certainly makes

9    sense to answer the defendant's questions and any explanation

10   he wants on charges.

11             The second point is we would ask to exclude time under

12   the Speedy Trial Act until November 18 to allow the defendant

13   further time to consult with his attorney about the charges and

14   to allow the government to produce and the defense to review

15   the discovery and contemplate any motions.

16             THE COURT:    Mr. Herbert Cabrera, what is your response

17   to the government's request for an exclusion of time until

18   November 18th?

19             MR. CABRERA:    We have no objection, your Honor.

20             THE COURT:    Thank you.

21             The government has moved for an exclusion of time.

22   The defendant has no objection.       I hereby exclude time from

23   calculation under the Speedy Trial Act from today until

24   November 18 of 2020.     I make the finding that the ends of

25   justice outweigh the interests of the public and the defense in


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 19 of 20   19
     K9L6CABC

1    a speedy trial and I deem this motion to have been made under

2    18, United States Code, Section 3161(h)(7)(A).

3              We have a way to proceed.

4              Mr. Herbert Cabrera will provide a flash drive to the

5    government.    The government will load the discovery on it and

6    that will be done within the next few days.         Mr. Herbert

7    Cabrera will review that discovery and will also have further

8    discussions with his client.

9              We'll pick up an entry of a plea whenever Mr. Herbert

10   Cabrera asks for it in writing consistent with the policies of

11   the BOP in bringing prisoners over from the Essex County Jail.

12             I think we have taken this as far as we can today.

13             Mr. Herbert Cabrera, is there anything else I can do

14   for the defense?

15             MR. CABRERA:    Yes, your Honor.

16             Mr. Abramowitz indicated the defendant was arraigned

17   already in magistrate's court.       In view of the circumstances my

18   question is, Judge, would you entertain in that letter wherein

19   the Court requests that I notify the Court in writing with

20   regard to when the arraignment date can take place before this

21   Court?   I wonder if in that same letter after consulting with

22   my client if he waives the requirement to have his physical

23   appearance, whether I can indicate that on the record as well

24   with regard to the appearance for November 18th.

25             THE COURT:    Let's see what the status of things is on


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
       Case 1:18-cr-00868-SHS Document 52 Filed 10/23/20 Page 20 of 20    20
     K9L6CABC

1    November 18.    If there is no quarantine required then, yes, I

2    would prefer to have him in front of me.         If there is a

3    quarantine, let's figure out what the best thing to do is.          If

4    there is a quarantine period, I would assume I would have no

5    problem doing this by video if he waives his right to be

6    present in front of me.      I hope that is clear.     In other words,

7    I certainly would accept the waiver of his right to be

8    physically present in the courtroom if there are difficulties

9    in bringing him over and a quarantine would have to be imposed

10   upon him.

11             Does that make sense, Mr. Herbert Cabrera?

12             MR. CABRERA:    Yes, your Honor.      I did obtain his

13   consent before this appearance to appear remotely and I did

14   file that with the Court today.         Certainly that is acceptable.

15             THE COURT:    We're adjourned to November 18th or any

16   prior time that the defense requests.

17             Thank you very much.

18             The Court is leaving the call.

19                                     o0o

20

21

22

23

24

25


                    SOUTHERN DISTRICT REPORTERS, P.C.••••
                                (212) 805-0300
